Citation Nr: 1204695	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-33 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 (2011) based upon convalescence from a December 2008 left thumb interphalangeal joint fusion.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  In that decision, the RO denied entitlement to a temporary total rating for convalescence following treatment for a service-connected left thumb disability.  Jurisdiction over the Veteran's claim has remained with the RO in Detroit, Michigan.

The Board remanded the appeal in May 2011.



FINDINGS OF FACT

The Veteran's claim for a temporary total rating due to convalescence from surgery on his left thumb was granted in an August 2011 rating decision, providing the Veteran with a total disability rating for a period of three months; there remains no allegation of specific error of fact or law with regard to this issue.



CONCLUSION OF LAW

The criteria for dismissal of the appeal for entitlement to a temporary total rating under 38 C.F.R. § 4.30 based upon convalescence from a December 2008 left thumb interphalangeal joint fusion, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

In January 2009, the Veteran filed a claim for entitlement to a temporary total rating under 38 C.F.R. § 4.30 (2011) based upon convalescence from a December 2008 left thumb interphalangeal joint fusion.  His claim was denied in a March 2009 rating decision, and the Veteran perfected an appeal on this issue to the Board.  

In May 2011, the Board remanded the Veteran's claim for additional development.  After undertaking the development sought in the Board remand, the Appeals Management Center issued an August 2011 rating decision, that granted a temporary total rating from December 16, 2008 to March 31, 2010, and a 20 percent disability rating thereafter.  

Under the regulation, a temporary total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  Extensions of one, two, or three months beyond the initial three months may be made by applying the same criteria. Id.

In this case, the August 2011 rating decision granted the Veteran the maximum of three months of convalescence at a total rating, and he has not indicated that he requires an extension to these benefits.  

In December 2011, the Board informed the Veteran of its preliminary finding that the appeal had been fully granted and there remained no issue on appeal.  In January 2012, the Veteran's representative indicated that it had no additional argument or evidence to add to the record.

The issue on appeal was fully granted; there remains no allegation of any error of fact or law for appellate consideration.  Accordingly, the appeal is dismissed.


ORDER

The appeal of the denial of entitlement to service connection for entitlement to a temporary total rating under 38 C.F.R. § 4.30 based upon convalescence from a December 2008 left thumb interphalangeal joint fusion, is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


